   Case 18-18195-amc          Doc 35   Filed 07/11/19 Entered 07/11/19 15:21:03          Desc Main
                                       Document     Page 1 of 1
                                  UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF PENNSYLVANIA

       In re:                                      :

       BENJAMIN GINDER

                                                   : Chapter 13

                      Debtor(s)                    : Bankruptcy No. 18-18195REF

                                  ORDER DISMISSING CHAPTER 13 CASE

      AND NOW, after notice and hearing, it is ORDERED that the case is dismissed.

      IT IS FURTHER ORDERED that any undisbursed funds held by the Chapter 13
Trustee from payments made on account of the Debtor(s) plan shall be refunded to the Debtor
unless a party files a Motion for Alternative Disbursement within 21 days of the date of this
Order.

      IT IS FURTHER ORDERED that any wage order entered in this case is hereby terminated
and the employer shall cease wage withholding immediately.




                                                               BY THE COURT

                                                   ______________________________
Date: July 11, 2019                                Richard E. Fehling, Chief B. J.
Interested parties:

Rolando Ramos-Cardona, Esq.
Scott F. Waterman, Esq.
Standing Chapter 13 Trustee
2901 St. Lawrence Avenue, Suite 100
Reading, PA 19606

PAUL H YOUNG, ESQ
YOUNG MARR & ASSOCIATES
3554 HULMEVILLE ROAD STE 102
BENSALEM PA 19020-4366

BENJAMIN GINDER
1125 PASSER ROAD
COOPERSBURG, PA 18036
